department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-127676-04 date september internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- -------------------------------------- -------------------------- re ------------------ -------------------- - legend trust -------- decedent son grandchild grandchild --------------------------------- ---------------------------- -------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- -------------------------------------------------------------------- ------------------- -------------------- ------------------------ --------------------------- ---------------------- ---------------------- ------------------------ ------------- --------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------- ------------------------------------------------------------------------ ---------------------------------- date date date date date date bank state state court -------------------------------- ------------------------ state law state law upon the death of grandchild trust shall terminate and the trustee is to pursuant to paragraph of trust the trustee is to pay so much of the net_income the facts and representations submitted are summarized as follows on date this is in response to your letter dated date concerning the estate plr-127676-04 dear --------------- tax and generation-skipping_transfer gst tax consequences of a proposed modification of trust and the appointment of a successor trustee prior to date decedent established an irrevocable_trust trust for the benefit of decedent’s granddaughter grandchild trust is administered under the laws of state decedent’s son son was the initial trustee of trust and principal of the trust estate to grandchild as in the sole discretion of trustee is necessary for grandchild 1’s support education and medical_care any unexpended balance of income is to be accumulated and added to principal until the termination of trust distribute the trust estate pursuant to son’s exercise of a limited power to appoint the trust corpus among decedent’s issue other than son in the absence of an appointment by son disposing of the entire trust estate the unappointed portion is to be distributed pursuant to grandchild 1’s exercise of a testamentary limited power to appoint the trust corpus among to decedent’s issue however grandchild may not appoint the trust property to grandchild her estate her creditor or her spouse in the absence of such appointment completely disposing of the trust estate the unappointed portion shall be distributed free of trust to the then living issue of grandchild by right of representation paragraph of trust provides that son may resign as trustee without leave of court at any time and for any reason by giving written notification to grandchild son may appoint by written notification any person or corporation qualified to act as trustee in state to act as his successor if for any reason he fails to act as trustee if son fails to appoint a successor to act in his place then bank shall act as trustee no successor trustee has the right to appoint a successor of trust in the event that son failed or ceased to act as trustee the instrument further provided that if grandchild fails or ceases to act as trustee son appoints as successor trustee the individual or corporation or series thereof as may be designated in writing by grandchild son died on date and grandchild accepted his appointment as trustee on date by an instrument dated date son appointed grandchild as successor trustee grandchild has resigned as trustee of trust effective upon the court plr-127676-04 acceptance of his resignation and appointment of a successor trustee instruct the trustee of trust that whenever any current beneficiary of trust is acting as trustee on or about date grandchild petitioned state court requesting that the court such person shall exercise the trustee’s discretionary distribution powers set forth in paragraph sec_4 and b of the trust only for such his or her support education and medical_care within the meaning of sec_2041 and sec_2514 of the internal_revenue_code_of_1986 as amended grandchild further requested state court to accept the resignation of grandchild and to modify paragraph of trust to appoint successor trustees in the following order of priority grandchild then any person designated by written instrument signed by grandchild then bank bank as the current successor trustee named in paragraph has consented to the proposed state court order changing the trustee succession in a written instrument dated date grandchild consented to act as trustee of trust state law provides that if the vacancy in the office of the trustee is not filled as provided in subdivision b or c of state law on petition of any interested person or any person named as trustee in the trust instrument the court may in its discretion appoint a trustee to fill the vacancy if the trust provides for more than one trustee the court may in its own discretion appoint the original number or any lesser number of trustees in selecting a trustee the court shall give consideration to any nomination by the beneficiaries who are years of age or older or uncontrolled discretion on a trustee the trustee shall act in accordance with fiduciary principles and shall not act in bad faith or in disregard of the purposes of the trust moreover notwithstanding the use of terms like absolute sole or uncontrolled by a settlor or a testator a person who is a beneficiary of a_trust that permits the person either individually or as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself pursuant to a standard shall exercise that power reasonably and in accordance with the standard state law further provides that unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this subdivision a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education state law provides in part that if a_trust instrument confers absolute sole plr-127676-04 support or maintenance within the meaning of sec_2041 and sec_2514 of the internal_revenue_code constructive additions have been made to trust after that date trust was irrevocable on date it is represented that no actual or you have requested the following ruling requests the issuance of instructions as contained in the petition regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee will not cause trust to lose its gst exempt status the appointment of a successor trustee in accordance with the petition will not cause trust to lose its gst exempt status the appointment of grandchild as successor trustee will not create a general_power_of_appointment and cause the trust’s corpus and any undistributed_income of trust to be included in grandchild 1’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer made by a under section a of the tax_reform_act_of_1986 the gst tax is generally issue sec_1 and transferor to a skip_person in general under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer gst tax regulations the transferor for gst tax purposes is the last person with respect to whom the property was subject_to the estate or gift_tax applicable to generation-skipping transfers made after date however under section1433 b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date the rule does not apply to the extent additions actual or constructive were made to the trust after that date further this rule does not apply to a transfer of property after date pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer for estate or gift_tax purposes sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification plr-127676-04 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are except as otherwise noted applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not generally apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust b i d a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 provides that for purposes of sec_26 sec_26_2601-1 example involves a situation where in grantor executed an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower plr-127676-04 generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code no additions have been made to trust after that date grandchild petitioned state court to instruct the trustee in the event that the beneficiary of trust is acting as trustee that such person shall exercise the trustee’s discretionary distribution powers only to provide for the beneficiary’s support education and medical_care state law establishes that a_trust beneficiary who is also a trustee can only make distributions to himself or herself based on an ascertainable_standard relating to health education support and maintenance as provided in sec_2041 and sec_2514 of the code in this case trust was irrevocable on date it is represented that based upon the information submitted and the representations made the issuance of instructions regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee is consistent with the terms of the instrument and applicable state law therefore the instructions would not result in any shift of a beneficial_interest in trust to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification further state court’s instructions will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for prior to the modification therefore based upon the information submitted and representations made we conclude that the proposed modification to trust will not constitute an addition to trust or otherwise subject trust or distributions from trust to the gst tax accordingly assuming state court orders the issuance of instructions regarding the trustee’s power to make discretionary distributions when the beneficiary is acting as trustee such instructions will not cause trust to lose its gst exempt status grandchild also petitioned state court to modify paragraph of trust to provide for a new succession of trustees in the following order of priority grandchild then any person designated by written instrument signed by grandchild then bank state law provides that an interested person may petition the court in its discretion to appoint successor trustees based upon the information submitted and the representations made the proposed modification of paragraph is administrative in nature and does not shift a beneficial_interest in trust to a person or persons who occupy a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification further the modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for prior to the modification therefore the modification will not cause trust to lose its exempt status for gst tax purposes further as discussed below the appointment of grandchild as trustee of trust will not result in grandchild possessing a general plr-127676-04 power_of_appointment over trust corpus and income for purposes of sec_2041 accordingly the appointment of grandchild as trustee of trust will not constitute an addition to trust or otherwise subject trust or distributions from trust to the gst tax moreover assuming state court orders the appointment of successor trustees as petitioned the modification to paragraph of trust or the appointment of grandchild as trustee will not cause trust to lose its gst exempt status issue sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive a general_power_of_appointment is defined in sec_2041 as a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent relating to the health education support or maintenance of the decedent shall not be considered a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no interest therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_20_2041-1 provides in part that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 and ii certain powers limited by an ascertainable_standard to the extent provided in sec_20_2041-1 a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors income or corpus or both for the benefit of the decedent which is limited by an sec_20_2041-1 provides that a power to consume invade appropriate plr-127676-04 ascertainable_standard relating to the health education support or maintenance of the decedent is by reason of sec_2041 not a general_power_of_appointment a power is limited by such a standard if the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them as used in this subparagraph the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard examples of powers which are limited by the requisite standard are powers exercisable for the holder’s support support in reasonable comfort maintenance in health and reasonable comfort support in his accustomed manner of living education including college and professional education health and medical dental hospital and nursing expenses and expenses of invalidism in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2514 provides for a similar definition of a general_power_of_appointment for gift_tax purposes and sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power in the present case the appointment of grandchild as trustee of trust will not cause grandchild as a beneficiary of trust acting as trustee to possess a general_power_of_appointment over trust grandchild 1’s power as trustee to distribute net_income and principal from trust to herself is limited by an ascertainable_standard relating to health maintenance support and education under the terms of the trust instrument and state laws accordingly pursuant to sec_20_2041-1 and sec_25_2514-1 grandchild as successor trustee will not possess a general_power_of_appointment that will cause the corpus and any undistributed_income of trust to be included in grandchild 1’s gross_estate under sec_2041 see rev_rul 1978_2_cb_237 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-127676-04 letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
